STACEY & FUNYAK

ATTORNEYS AT LAW
THE GRAND BUILDING, SUITE 700
100 NORTH 27TH STREET
P.O. Box 1139
CALVIN J. STACEY BILLINGS, MONTANA 59103-1139 PHONE: 406-259-4545
KEVIN M. FUNYAK FAX: 406-259-4540

January 7, 2020

Gerry Fagan

Moulton Bellingham
27 N. 27" St., #1900
Billings, MT 59101

RE: Capitol Specialty Insurance Corporation v. Big Sky Diagnostic Imaging, LLC
Dear Gerry:

I have agreed to provide expert witness testimony in regard to the above-reference matter.
Pursuant to Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure, I am providing you
with my expert witness disclosure by way of this letter.

QUALIFICATIONS

After graduating from Billings Senior High in 1971, I attended the University of Oregon
where I graduated in 1974. I then attended the University of Montana School of Law
graduating in June of 1977 with a Juris Doctorate Degree. I returned to my hometown of
Billings in June of 1977 where I have remained and have continuously practiced law since
then. My practice over the last 40 years has been focused primarily, if not solely, upon
the trial of litigated matters. I have been fortunate to try approximately 100 cases to
verdict. My practice has and continues at the present time to include representing both
plaintiffs and defendants.

I am, of course, a member of the Montana State Bar and admitted to practice in all of the
United States District Courts in Montana. I have also tried cases in other states. I am
admitted to both the Ninth and Tenth Circuit Courts of Appeals and as a result of trying
numerous cases to verdict, have also had the opportunity to be involved in many cases on
appeal to the Montana Supreme Court.
Gerry Fagan
January 7, 2020
Page 2

I am a member of a number of trial lawyers associations. I have been a member of the
Montana Trial Lawyers Association and Association of Trial Lawyers of America since
1977.

In 2002, I was elected to the American Board of Trial Advocates. When inducted, one of
the qualifications was to have tried a minimum of 20 civil jury trials to conclusion.
ABOTA’s primary function is to support the jury system in the United States.

In 2010, I was invited and inducted into the International Academy of Trial Lawyers. The
Academy was chartered in 1954 and is limited to 500 fellows from the United States as
well as fellows from over 30 countries throughout the world. At the present time, there
are only five members of the Academy from Montana including the Academy’s current
President, Cliff Edwards of Billings.

In 2013, I was invited and inducted into the Federation of Defense & Corporate Counsel,
an organization dedicated to maintaining the highest standards of competency, integrity
and professionalism in the defense of civil litigation.

In 2015, I was inducted into the American College of Trial Lawyers. The College is an
invitation-only fellowship of trial lawyers of diverse backgrounds from the United States
and Canada.

Throughout the years, I have been listed in the Best Lawyers in Montana and Super
Lawyers Mountain Region as well as in the Top 100 Trial Lawyers of the American Trial
Lawyers Association. I received the “AV” rating from Martindale-Hubbell in 1993.

I have not authored any publications in the previous ten years.

The case which you have asked me to review in respect to the award of attorney fees is
Harby v. Cole and Big Sky Diagnostic Imaging, LLC., Cause No. DV-16-328 which was
filed on or about September 14, 2016 in Montana’s Second Judicial District Court which
includes Butte-Silver Bow County. The Complaint alleges professional medical
negligence claims (“medical malpractice”) as against both defendants, Dr. Cole and Big
Sky Diagnostic Imaging, LLC. As stated previously, my practice includes not only the
defense of litigated civil matters but also the prosecution on behalf of plaintiffs in disputed
litigated cases. During my career, I have handled many medical malpractice cases,
primarily from the plaintiff's side. As it turns out, I have tried to verdict two different
complicated medical malpractice cases in the last 10 years in Butte-Silver Bow County so
I am not only familiar with the handling of medical malpractice cases but also have had
personal experience in litigating in the venue in which the Harby case was to be tried. As
Gerry Fagan
January 7, 2020
Page 3

a consequence of handling many medical malpractice cases both in the past and currently,
I believe I have a pretty good understanding of the time and expenses that can be incurred
in these type of cases. There are many trial attorneys that do handle medical malpractice
cases because of the fact that a great deal of time and expenses will be incurred in order to
properly either prosecute or defend cases of this type. It is my opinion that they are unique
and my experience tells me that there are a limited number of attorneys in Montana that
are willing to litigate these cases. Throughout my career, I have dealt with most of the
attorneys that not only defend these type of cases but also prosecute them. In reaching my
opinions in this case, I of course rely upon my knowledge and experience in respect to the
handling of medical malpractice cases in Montana.

PREVIOUS EXPERT TESTIMONY

The following is a list of all cases, to the best of my knowledge, in which I have testified
as an expert witness either at trial, at a hearing, or by deposition during the last 4 years:

1. The City of Missoula v. Mountain Water Company, et al., Montana Fourth Judicial
District Court, Missoula County, Cause No. DV-14-352.

2. Todoroff, et al. v. City of Miles City, et al., Montana Sixteenth Judicial District
Court, Custer County, Cause No. DV 14-129.

COMPENSATION
I am charging $400 per hour for time spent acting as an expert witness in this case.
FACTS AND DATA CONSIDERED

In reaching my opinions in this matter, I of course rely upon my experience as a trial lawyer
in respect to the handling of litigated matters including medical malpractice cases. This
would include my knowledge of the law applicable to medical malpractice actions, some
of which is unique to these type of litigated cases (i.e., Montana Medical Legal Panel
proceeding, statute of limitations and service of process requirements, qualifications of
expert witnesses, etc.). In addition, I have reviewed certain documents and information
provided to me as well as discussing the handling of this case with some of those who were
involved in the defense of the litigation and oversight of the lawsuit. The documentation
and information which I have reviewed includes the following:

l, Declaration of Hannah Stone, Esq. (Doc. 64-1).
Gerry Fagan
January 7, 2020

Page 4

2.

10.

11.

12.

13.

14.

15.

Capitol Specialty Insurance Corporation’s Motion for Attorney Fees and Brief in
Support (Docs. 52 & 53).

The Affidavit of Harland Westgate (Doc. 53-1).

Second Affidavit of Harland Westgate (Doc. 62).

The Third Affidavit of Harland Westgate (Doc. 66).
Defendant’s Response to Motion for Fee Award (Doc. 64).

Capital Specialty Insurance Corporation’s Reply Brief in Support of Motion for
Attorney Fees (Doc. 65).

Exhibits A, B & C to the Third Affidavit of Harland Westgate (Docs. 66-1, 66-2 &
66-3) which includes the Litigation Guidelines and emails.

Order (Doc. 67) finding that a hearing is required to establish the fees and costs
which are recoverable by Capitol Specialty Insurance Corporation.

Crowley Fleck PLLP Invoices dated May 12, 2017, July 21, 2017, September 15,
2017, November 14, 2017, January 10, 2018, February 20, 2018 and April 13, 2018
(P-001201-P-001378).

Eighteen banker boxes of documents related to the litigation and obtained,
assembled and maintained by Crowley Fleck in Helena (Box Nos. 1857-1875)
identified by way of Exhibits 1, 2 and 3 (photograph of boxes and some of their
contents).

Several additional boxes of Crowley Fleck file materials including files containing
pleadings, correspondence, notes, memorandums, legal research, expert and fact

witnesses information.

Information obtained from Crowley Fleck attorney Jill Lasovich in a face-to-face
meeting on January 2, 2020 at the Helena offices of Crowley Fleck.

Phone conversation with Harland Westgate on January 6, 2020.

Conversation with Missoula attorney Gary Kalkstein on January 2, 2020.
Gerry Fagan
January 7, 2020
Page 5

OPINIONS

I will attempt to set forth a complete statement of all of my opinions and the basis and
reasons for them. As stated previously, the Harby case is a medical malpractice action.
The Complaint filed on behalf of Patricia and Greg Harby (Doc. 1-1) named two
defendants, Jesse Cole, M.D. and Big Sky Diagnostic Imaging, LLC (Big Sky). The
Complaint was filed by Missoula attorney Milton Datsopoulos of the Datsopoulos,
MacDonald & Lind, P.C. law firm. I know Mr. Datsopoulos and his law firm and he has
an outstanding reputation as a trial attorney. Any case prosecuted by Mr. Datsopoulos
must be taken seriously. The Complaint brought separate actions against Dr. Cole, a
licensed Montana physician (radiologist) as well as a company which he was a part owner,
Big Sky. In reviewing the Complaint, the case involved some very unique issues. In
addition to claims against Dr. Cole who was being sued individually for alleged failure to
properly perform and interpret mammograms, Big Sky had additional claims made directly
against it including claims that Big Sky’s equipment were of poor quality and not reliable,
that the positioning of a patient during the performance of mammography was done
improperly and that Big Sky’s imaging was of such poor quality that the American College
of Radiology as well as the FDA concluded that Big Sky’s mammography certification
needed to be revoked. As a consequence, Dr. Cole retained separate counsel to represent
him in respect to the claims brought against him as a radiologist, however, Big Sky was
faced with not only defending the possibility that Dr. Cole would be considered an
agent/employee of Big Sky but also in respect to the specific allegations made against Big
Sky and the manner in which they performed diagnostic studies as well as the quality of
their equipment. These allegations found in the Complaint immediately gave rise to a
concern that this medical malpractice case not only involves the typical complicated and
unique breach of standard and causation issues that seem to always arise in cases of this
type but yet a second and much different claim involving medical equipment and
procedures utilized over a number of years in regard to performing mammography. The
Complaint sought damages on behalf of plaintiff Patricia Harby for the delay in diagnosing
right breast cancer and also a loss of consortium claim on behalf of her husband Greg
Harby.

The Complaint, consistent with Montana law, does not specific the total amount of
damages claimed but upon reviewing it, there is no doubt that the damage claim was going
to be significant. It is my experience that medical malpractice cases which are pursued
must, due to the risk involved and costs that are expended and time spent, must have
significant damages to be claimed at the time of trial otherwise the cases are rarely pursued.
The fact that Dr. Cole was to some extent known in the medical community in Butte and
the issues alleged in the Complaint of inadequate and improper equipment as well as failing
to adhere to proper procedures when using the medical equipment are of significant
Gerry Fagan
January 7, 2020
Page 6

concern and involve thousands of patients of Big Sky made this case a very difficult one
to defend. It is my opinion that based upon the allegations of the Complaint as well as my
review of the file materials and information made available to me, this case was unique
and not the typical already complicated medical malpractice action typically litigated.
This was evidenced by the thousands of pages of documents that had to be assembled for
review by the attorneys and paralegals employed by Crowley Fleck shown by way of the
photographs marked as Exhibit 1, 2 and 3.

Crowley Fleck was contacted by Senior Litigation Specialist Harland D. Westgate on or
about December 1, 2016 concerning whether or not the law firm would be able to represent
Big Sky. Very little was known about the claim as apparently Big Sky was not involved
in the Medical Legal Panel Hearing that had been previously conducted and required by
Montana law. After Crowley Fleck determined that they had no conflict of interest
preventing them from representing Big Sky, Mr. Westgate was advised that partners Jill
Lasovich and Chris Oliveira would be handling the case and their hourly rate would be
$240 per hour. Mr. Westgate was advised that associates would be charging $195 per
hour. (Doc. 66-2). In response, Mr. Westgate accepted the hourly rates which in my
opinion are reasonable for medical malpractice actions and are consistent with hourly rates
charged by other attorneys in Montana handling these type of cases. Mr. Westgate also
provided Ms. Lasovich with a copy of his company’s Litigation Guidelines (Doc. 66-1). I
have reviewed the Litigation Guidelines and Ms. Laslovich’s response after reviewing
them was appropriate which included sending Mr. Westgate a copy of the Rules of
Professional Conduct and Insurer Imposed Billing Rules and Procedures, a Montana
Supreme Court decision decided April 28, 2000 which governs the manner in which
insurance carriers conduct business in Montana in respect to controlling the defense of
litigated matters involving their insureds. Ms. Laslovich appropriately made it clear to
Mr. Westgate that any Litigation Guidelines that conflicted with Montana law were
unacceptable including requiring prior approval to retain experts, file motions, do legal
research and sharing activity description with third party billing auditors. (Doc. 66-3).
As Mr. Westgate has confirmed by way of his Affidavits as well as confirmed by way of
my phone conversation with him, at no time did either he or Capitol Specialty Insurance
Corporation improperly attempt to control the defense of Big Sky but instead closely
monitored the defense of Big Sky with an obvious interest in not only defending its insured
but reviewing the costs and expenses incurred in doing so. Mr. Westgate by both way of
his Affidavits and during my phone conversation with him concluded that the attorney fees
and expenses incurred by Crowley Fleck in the amount of $3 89,719.93 were reasonable,
necessary, not excessive or redundant and were actually paid to the Crowley Fleck law firm
by his company.
Gerry Fagan
January 7, 2020
Page 7

Mr. Westgate has been involved in the handling, one way or another, with medical related
litigation since 2008. He obtained his undergraduate degrees, double majors, from the
University of Delaware in 2005. He then attended law school at George Washington
University graduating in 2008. At that time, he then obtained employment in the risk
management area of a company that ultimately merged with his current employer and from
2010 forward has been extensively involved in the handling of claims involving all types
of medical malpractice issues including radiology claims.

In addition to his educational and work experience, Mr. Westgate has been involved in the
medical field to some extent ever since high school. He has volunteered as an emergency
medical technician and with this background as well as his legal education, he wanted to
stay active in both fields thus it has worked out well for him to be involved insurance claims
involving medical negligence issues. Since the Harby case involved issues relate to
radiology and Mr. Westgate had experience in those type of cases, he knew based upon the
allegations found in the Complaint that the case was unique and would pose many different
types of issues in the defense of the company’s insured, Big Sky.

I have confirmed with Mr. Westgate that throughout the handling of the case by Crowley
Fleck, consistent with the Guidelines, he would personally receive and review the Crowley
Fleck invoices for services rendered. These invoices state specifically the date work was
performed, the identity of the person performing the work, a description of the work
performed, the amount of time spent and the amount billed. Mr. Westgate advised me that
he has always been the person responsible for reviewing invoices of this type regardless of
where the litigation may occur. Mr. Westgate told me that he reviewed all of the Crowley
Fleck bills and would process them in order that they could be reviewed fully and
completely by himself. If he ever found something within the bills that he would “flag”,
he would then further investigate and determine whether or not payment should be made.
In this case, after Mr. Westgate reviewed all of the Crowley Fleck invoices, he never once
had any concern about the manner in which Crowley Fleck was working on the case, the
time and effort spent and finally, the total amount billed. In fact, Mr. Westgate shared
with me that on several occasions, Ms. Laslovich would contact him to share with him her
concerns that the costs and expenses in defending Big Sky had increased and were
increasing perhaps beyond what had initially been budgeted. In fact, in a phone
conversation confirmed by email on May 12, 2017, Ms. Laslovich confirmed with Mr.
Westgate that her office had received copies of the Big Sky documents from Pit Printers
that were going to be processed into an electronic system. Ms. Laslovich reported that
over 12 banker boxes of documents had been received, most of which were separate by
plastic sleeves, individual tabs and handwritten notes and that the documentation had to be
scanned so that it could be organized, reviewed and reproduced during the course of the
litigation which was going to be a “time-consuming and costly project”. Ms. Laslovich
Gerry Fagan
January 7, 2020
Page 8

stated that they would “work hard to avoid duplication of efforts” but the project would
require the combined efforts of two partners, two associates and two paralegals. In a follow
up phone conversation on September 25, 2017, Mr. Westgate was advised by Mr. Laslovich
that the expenses and costs in handling the case had increased because of the multiple areas
in which expert witnesses had been consulted and retained and referencing to the
documentation received from Big Sky, she described it as “a billion boxes” of
documentation. Mr. Westgate appreciated these updates and understood fully and
completely that in defending Big Sky, there was a tremendous amount of work that needed
to be performed thus the expenses had appropriately increased.

It is my opinion that Mr. Westgate, a very experienced claims representative assigned to
this case, reviewed not only how the case was being defended but also made sure that the
costs and expenses incurred in the defense of Big Sky were appropriate and not excessive.
This is part of his job as it is with most claims representatives assigned to litigated matters.
Although a declaratory judgment action had been filed by Capitol Specialty Insurance
Corporation against Big Sky concerning coverage issues, Mr. Westgate confirmed with me
that at no time did he count on, expect or know that the payments made to Crowley Fleck
could ultimately be recovered against Big Sky. Instead, as costs and expenses were
incurred and payments were being made, Mr. Westgate did not do so with the expectation
that his company would be reimbursed by Big Sky. Instead, Mr. Westgate approached
this case no differently than any other case in which a defense was being provided and
pursuant to his experience and training, he reviewed the work performed and the expenses
and costs incurred and concluded that the Crowley Fleck invoices were appropriate and
thus paid. This review by Mr. Westgate is significant in determining whether or not the
Crowley Fleck expenses and costs incurred in the defense of Big Sky were reasonable.
The insurance carrier responsible for making those payments with no assurance whatsoever
that it would be reimbursed for the payments concluded without any question whatsoever
that the invoices reflected appropriate, reasonable and necessary work performed on the
case. It is my opinion that this is a significant factor in and by itself.

Crowley Fleck started working on the defense of Big Sky on December 2, 2016. Crowley
Fleck worked on this case until March 14, 2018 when the case had been dismissed with
prejudice with Big Sky paying nothing to the Harby’s. This result is obviously an
excellent result that is rarely achieved, and it is my opinion that the result was achieved
due to the efforts of Crowley Fleck in defending what I have described as a unique and
complicated medical malpractice action.

One of the unique aspects of this case was that although it initially appeared that there was
no conflict of interest between Dr. Cole and Big Sky, as the case developed, there were
significant differences in the way the defenses had to be handled and to some extent, issues
Gerry Fagan
January 7, 2020
Page 9

arose. Ina typical case, there is rarely a problem in determining exactly who your client
is so that you can not only report to your client but with your client’s assistance, defend
against the allegations made against he/she or in this case, Big Sky. The billing records
of Crowley Fleck reveal that substantial initial work was performed in trying to not only
determine the status of the case and obtain information concerning the allegations found in
the Complaint but also develop an attorney-client relationship with Big Sky and identify
who at Big Sky would be the client’s representative. Dr. Cole, as mentioned previously,
was a part owner of Big Sky and also an individual defendant in the litigation. In
reviewing the file materials, it appeared that the ownership of Big Sky, at the times alleged
in the Complaint consisted of Dr. Cole and 18 other individuals and entities. A fair
amount of time was spent by Crowley Fleck in determining who would be Big Sky’s
representative for purposes of advising concerning matters involved the case as well as
obtaining direction from the client. This is not a typical issue that arises in most cases but
in this lawsuit, Crowley Fleck had to spend a fair amount of time to make sure that Big
Sky, a separate defendant from Dr. Cole, was informed of all proceedings in the case. In
order to accomplish this task, Dr. Keith Popovich, one of the owners of Big Sky, was
appointed as the “Special Litigation Contact” by the Operating Committee of Big Sky. A
document was prepared by the attorneys at Crowley Fleck after many discussions and
research being conducted into this unique matter reflected by Exhibit 4 which is entitled
“Written Consent Of The Operating Committee Of Big Sky Diagnostic Imaging, LLC”.
This document was negotiated and drafted and eventually signed in February of 2017
which allowed Crowley Fleck to have an individual that they could contact and report to
on behalf of Big Sky. A problem arose early on when Crowley Fleck attempted to obtain
all of the relevant documents concerning Big Sky’s medical equipment and medical records
and the documents were not produced as there was an issue with who on behalf of Big Sky
was the representative with authority to make these type of decisions. The documents at
issue were voluminous and eventually are those found in the 18 banker boxes reflected in
Exhibit 1. The records, when eventually obtained by Crowley Fleck, were in great
disarray. Medical records for thousands of patients of Big Sky were scattered throughout
the boxes and as a result, Crowley Fleck in order to properly defend Big Sky was required
to spend a great deal of time and money in organizing the records and of course reviewing
them in respect to the issues involved in the litigation both based upon the allegations found
in the Complaint and as the case progressed, new issues would appear. This case is unique
in respect to the allegations against Big Sky because as stated previously, Big Sky’s
certification to operate medical equipment and specifically mammography had been
terminated sometime previously. Big Sky had contested those allegations and a great deal
of information in that respect had to be obtained and reviewed in the defense of Big Sky.
Ihave reviewed the billing records of Crowley Fleck in regard to establishing a relationship
with Big Sky as evidenced by Exhibit 4 as well as obtaining the records involving the
American College of Radiology and FDA and the time spent is reasonable and necessary.
Gerry Fagan
January 7, 2020
Page 10

Once it was determined that Dr. Popovich would be the primary contact person for Big
Sky, Crowley Fleck provided by hand delivery a February 9, 2017 letter to Dr. Popovich
setting forth the terms of the retention of Crowley Fleck in respect to the defense of Big
Sky. (Exhibit 5). Crowley Fleck made it absolutely clear to Dr. Popovich that although
an insurance carrier had selected Crowley Fleck to represent Big Sky, Big Sky was
Crowley Fleck’s “client” and the insurance company was not. Dr. Popovich was advised
that Big Sky and the insurance carrier would be informed of all important developments
during the course of the case and their opinions, valuations and recommendations would
be provided when appropriate or requested. Dr. Popovich on behalf of Big Sky, was asked
to assist when necessary and appropriate and if Big Sky had any questions, Big Sky was
welcome to ask them. In the letter, the hourly rates for the partners were identified as well
as for the rates for associate lawyer Carina Wilmot who began on this case initially and the
rates for paralegals. The letter stated that billing statements would identify the attorneys,
legal assistants or paralegals working on the case and detail those necessary expenses
incurred or paid in the course of the case. Dr. Popovich was advised that an itemized
statement would be sent to the insurance carrier and that the insurance carrier would review
the statement and make any adjustments per their billing guidelines and would notify
Crowley Fleck of those adjustments. Dr. Popovich as well as Dr. Cole signed a copy of
the letter consenting and agreeing to the scope, terms and conditions of the engagement
letter.

Throughout the handling of the lawsuit, Dr. Popovich was contacted on a regular basis,
met with the Crowley Fleck attorneys from time to time, was supplied with detailed
evaluation reports as well as being provided with any and all information relevant to the
issues in the case. For example, attached as Exhibit 6 is a letter dated January 2, 2018 sent
to Dr. Popovich enclosing a binder with 9 separate depositions and exhibits that had been
taken in the case. Dr. Popovich was copied on status reports sent to Mr. Westgate
detailing not only the status of the case but summarizing legal issues, strategy, deposition
summaries and other information necessary to properly advise a client concerning the
status of the litigation. Attached as Exhibit 7 is the first and last page of a 26 page status
letter dated November 22, 2017 sent to Mr. Westgate but copied to Dr. Popovich which
discusses the discovery and investigation accomplished since the previous July 27, 2017
status report including retention of expert witnesses, amendments to the Scheduling Order
of the Court, meetings with plaintiffs’ counsel, legal discussion concerning standard of care
and causation issues including information concerning retained expert witnesses, a
summary of fact witnesses that had been interviewed, discovery that had been completed
as of that date and an analysis of the claims of plaintiffs. This status report along with
status reports dated July 27, 2017, September 5, 2017, September 22, 2017 and December
8, 2017 took a fair amount of time to prepare and were all copied to Dr. Popovich as the
Gerry Fagan
January 7, 2020
Page 11

representative of Big Sky, all of which I believe is reasonable and necessary in defending
the case.

During the course of the handling of this matter, Crowley Fleck utilized a number of
different individuals from time to time. Throughout the course of the case, the only two
partners that would have eventually tried this case to a jury were Ms. Lasovich and Mr.
Oliveira. As stated previously, Ms. Wilmot, an associate attorney was assigned the case
initially along with paralegal Juliet Hahn. The billings records of Crowley Fleck identify
other individuals who have worked on this case including Ms. Chambers, an attorney with
the firm who was involved in the drafting of the written consent (Exhibit 4). At some
point in time, Ms. Wilmot no longer worked on the case and she was replaced by associate
attorney Andrea Brady. Ms. Brady was later replaced by associate attorney Ms. Brown
and one other associate attorney, Mr. Dolpy was also involved in some limited research
during the course of the case. I have reviewed the billing records and have identified the
work performed by the individuals described above and I do not find anything that would
be considered unnecessary or duplicative of other work performed in the case that would
require any substantial reduction of the amount claimed in this matter.

I have reviewed the Crowley Fleck billing records, line by line and did so both before and
after reviewing the Crowley Fleck files which were made available to me for review. In
doing so, I wanted to determine whether or not the entries in the billing records
corresponded to work found in the files of Crowley Fleck. Throughout the Crowley Fleck
files, it appears that the attorneys, from time to time, would keep extensive written notes
as well as notes of any conversations that may have taken place as well as identifying the
amount of time spent and to be billed. For example, Exhibit 8 is a Crowley Fleck
“Conversation Notes” form prepared by Mr. Oliveira concerning a conversation which he
had with Great Falls attorney Gary Zadick on May 2, 2017 at 3:33 p.m. The conversation
dealt with insurance coverage issues that the Crowley Fleck firm could not become
involved in but on behalf of Big Sky, was assisting Big Sky in obtaining insurance coverage
counsel. This conversation was reported at .1 hours to be billed. Likewise, Exhibit 9 is
the same form prepared by Mr. Oliveira concerning a two hour conversation that he had,
along with Ms. Laslovich at a conference room in Butte with Dr. David Chamberlain and
Dr. Chamberlain’s attorney, Gary Kalkstein. I have included these exhibits for purposes
of showing some of the many handwritten notes found throughout the Crowley Fleck files
that look like Exhibit 10 which is the first page of the notes taken at the meeting with Dr.
Chamberlain in Butte. Throughout the Crowley Fleck files, there are handwritten notes,
time being reported by attorneys concerning what work is being performed, extensive
memorandums and legal research all of which is reflected in the billing documents of
Crowley Fleck. Based upon my review of the documentation, it appears that the work
reflected in the billing statements is found in the files of Crowley Fleck.
Gerry Fagan
January 7, 2020
Page 12

I must respectfully disagree with some of the opinions found in the Declaration of Hannah
Stone, Esq. (Doc. 64-1) in regard to her ultimate opinion that the Crowley Fleck billing
statements do not reflect reasonable and necessary time and expenses incurred in the
defense of Big Sky and should be reduced to the amount billed by the Browning law firm
that was representing Dr. Cole in the litigation. In my review of the documents provided
to me as well as my conversation with Ms. Lasovich, I do not believe that you can compare
the time and expenses incurred by the Crowley Fleck firm in defending Big Sky with the
time and expenses incurred by the Browning law firm in representing Dr. Cole. The issues
involving Dr. Cole were limited to the extent of whether or not he breached the standard
of care for a radiologist. On the other hand, Big Sky was not only faced with the
possibility of Dr. Cole being determined an employee/agent of Big Sky thus having to
defend the radiologist issues but also all of the other claims that were referenced in the
Complaint filed in the case including issues with the American College of Radiology, FDA
and the manner and procedures utilized by Big Sky when performing mammography. As
stated previously, a great deal of additional work was performed on behalf of Big Sky
including locating, assembling, organizing and reviewing 18 banker boxes of documents
which were later provided to the Browning law firm. I have not been provided with the
Browning billing records for review but based upon my review of this matter, I am of the
opinion it is not appropriate to compare the bills of two separate law firms when the work
performed by each was much different.

The Court, by way of its Order, (Doc. 67) identified the nonexclusive factors to be
considered in the typical case in which the reasonableness and necessity of attorney fees
and costs is to be analyzed. However, as the Court noted, this case is a little different in
that Capitol Specialty Insurance Corporation is seeking reimbursement of attorney fees and
costs that have been incurred and paid in the defense of Big Sky rather than reasonable
attorney fees and costs being awarded to a prevailing party. The nonexclusive factors that
I believe are significant in this case and which have been identified by the Court include
the fact that Capitol Specialty Insurance Corporation, as reflected by the Affidavits of
Harold Westgate, would review the billing records and would obviously have a significant
interest in making sure that the billing invoices were reasonable and necessary before
paying them. Throughout the course of the case, there was no guarantee that Capitol
Specialty Insurance Corporation would be reimbursed any of the attorney fees and
expenses which it was incurring in the defense of Big Sky. As a consequence, after
reading the Guidelines, discussing this issue with Mr. Westgate and reviewing all of the
materials made available to me, it is my opinion that had Capitol Specialty Insurance
Corporation determined at any time that the attorney fees and expenses being incurred were
excessive, those issues would have been raised at that time. Since no issues were raised,
Capitol Specialty Insurance Corporation concluded that the attorney fees and expenses
were reasonable and necessary and as stated previously, this is a significant fact.
Gerry Fagan
January 7, 2020
Page 13

Additionally, Big Sky was advised from the beginning to the conclusion of the case as to
what work was being performed, why the work was being performed and to some extent
the cost. Dr. Popovich was contacted on numerous occasions both by
correspondence/email as well as in person to discuss the case. Big Sky was aware of what
experts were being retained and why it was necessary to do so. In addition to the periodic
status letters copied to Dr. Popovich on occasion, other updates would be produced. On
February 20, 2018, Ms. Laslovich sent an email to Dr. Popovich discussing what experts
were going to be disclosed on behalf of Big Sky before the March 5, 2018, the expert
witness disclosure deadline. In that email, Ms. Laslovich discussed identifying Lori
Gittens, a mammography technician in Helena to discuss the standard care of opinions
regarding performance of mammographs by Big Sky technician Heidi St. Pierre.
Additionally, Dr. Gadie, a medical oncologist, from Seattle, Washington along with Dr.
Ben Andersen, a surgical oncologist also from Seattle, would be offering causation and
damage opinions. Kyle Jacobson, an economist from Colorado would be responding to
economic damage evidence that may have been offered by the plaintiffs. The email also
discusses the designation of a radiologist in conjunction with Dr. Cole as well as the fact
that throughout the course of the litigation, since the medial equipment of Big Sky was at
issue and under attack, physicist Dr. Jon Erickson from Kansas City was identified as a
potential expert concerning the maintenance and performance of the mammography
equipment.

It is my opinion, based upon my review of the documentation made available to me that
Big Sky was aware during the course of the litigation as to what legal work was being
performed by Crowley Fleck and agreed to the work being performed. In respect to Ms.
Laslovich’s email to Dr. Popovich dated February 20, 2018 described above, Dr. Popovich
responded the following day at 2:13 p.m. indicating that he agreed with the “approach
proposed regarding expert witnesses” and thanking her for the update and information.
Again, throughout the handling of this case, documents were supplied to Big Sky through
Dr. Popovich and others and the billing statements identify Dr. Popovich’s name
throughout in reference to telephone conversations, correspondence and face-to-face
meetings which occurred throughout the case (i.e., entries dated 12/12/16, 1/4/17, 1/ 12/17,
1/30/17, 2/2/17, 2/4/17, 4/3/17, 4/13/17, 4/18/17, 4/19/17, 4/25/17, 4/27/17, 5/1/17, 5/2/17,
5/3/17, 5/5/17, 5/18/17, 5/9/17, 5/10/17, 5/16/17, 5/24/17, 5/25/17, 6/6/17, 6/8/17, 6/13/17,
6/29/17, 7/26/17, 8/8/17, 8/10/17, 9/5/17, 9/13/17, 10/26/17, 2/5/18, 2/28/18, 3/2/18 and
3/14/18). Throughout my review of the file, it is my opinion that Big Sky was advised
continuously throughout the course of the litigation as to all relevant issues and understood
what work was being performed by Crowley Fleck in the defense of Big Sky. I did not
find any indication in the file that Big Sky, at any time, was concerned in the way it was
being defended by Crowley Fleck or expressed any concerns whatsoever concerning the
Gerry Fagan
January 7, 2020
Page 14

costs and expenses which were substantial evidenced by the amount of work being
performed and the reality of having to retain numerous expert witnesses necessary to
defend Big Sky in regard to the medical malpractice claims. Also throughout the billing
records there are references to contact with counsel for Big Sky in respect to the declaratory
judgment action and again, there is no indication in the file materials that at any time there
was any concern about what work was being performed, why the work was being
performed and the cost and expenses incurred in the defense of Big Sky.

In respect to the retention of expert witnesses by Crowley Fleck throughout the handling
of the case, it is my opinion that the work performed was necessary and reasonable and
appropriate in order to properly defend Big Sky. Numerous expert witnesses were
consulted, some of which were retained and others not. It is extremely important in cases
of this type to not wait until expert witnesses have been identified by the Plaintiff and then
attempt to identify expert witnesses. Instead, in the defense of these cases, expert
witnesses need to be identified and retained early on. This is not only important in respect
to later identifying them as expert witnesses but also in the completion of discovery by way
of written and oral discovery procedures. In this case, some of the expert witnesses
contacted and retained included, Dr. Ben Anderson, Dr. Jon Erickson, Dr. Bradley Dick,
Dr. V. K. Gadi, Lori Gittens, Kyle Jacobson, Dr. Christoph Lee, Dr. Suzanne Shaw, Dr.
Edward Sickles and Dr. Bruce Schroeder. In medical malpractice cases, expert witnesses
are not only required but in many cases are the basis upon which juries decide standard of
care and medical causation issues. A great deal of time must be spent with expert
witnesses and it is my practice as well as the practice of most attorneys involved in medical
malpractice cases to meet fact-to-face with expert witnesses to not only discuss the merits
of the case and the scope of their expert witness testimony but to determine whether or not
the expert witness is one who you want to present to the trial jury on behalf of your client.
That determination can only be made prior to trial and preferably prior to the retention of
the expert witness by meeting with he or she in person. Unfortunately, in medical
malpractice cases, although there may be some local experts utilized by both the plaintiff
and defendant, in most cases, expert witnesses are retained from outside the State of
Montana. In dealing with medical experts, I have found that it is highly unusual not to
meet with an expert witness and I must respectfully disagree with any suggestion that doing
so is excessive or unnecessary. I have confirmed with other attorneys that a face-to-face
meeting is not only necessary but required in medical malpractice cases.

The billing invoices reflect time spent meeting with fact witnesses and conducting
discovery. In reviewing the Crowley Fleck files, I found that the time reported is reflected
in the documents which I have reviewed and does not appear to be unreasonable in any
respect.
Gerry Fagan
January 7, 2020
Page 15

In addition to the nonexclusive factors to be considered in determining the appropriate
award of fees and costs in this case, the Court has referred to the Plath factors that the
Montana Supreme Court has identified in determining the reasonableness of fees and costs.
Those factors have been addressed in the Declaration of Hannah Stone, Esq. (Doc. 64-1).
These nonexclusive factors have also been considered by myself and the following are my
opinions in respect to the nonexclusive factors of Plath.

The Amount and Character of Services Rendered

As stated previously, I have attempted to not only look at each entry found in the Crowley
Fleck billing statements (P-001201-P-001378) in order to consider the amount and
character of services and time rendered but also in conjunction with that review, I have
examined the Crowley Fleck file materials to determine whether or not the time and fees
shown in the billing statements were necessary and reasonable. This was a medical
malpractice case that as I have stated previously, included unique issues directed against
Big Sky concerning medical equipment that had been prohibited from further use by the
American College of Radiology and the FDA. The type of services rendered in this case,
based upon the these type of allegations, was beyond that in a typical medical malpractice
action. Asa consequence, the amount and time spent from the beginning in attempting to
determine who from Big Sky would be the Big Sky representative or client in this matter
to the location of relevant records for review and the continued defense of the case
throughout was time spent that may not necessarily be incurred in other cases. The number
of complex issues in the case demanded that competent representation be provided to Big
Sky. Throughout the handling of the case, it was known that a declaratory judgment
action had been brought to determine whether or not Big Sky had insurance coverage
available for not only to cover the costs and expenses of the defense but the payment of
any settlement or verdict that may be rendered against Big Sky ata later date. Fortunately,
Big Sky was not subjected to a trial and possible verdict and judgment that based upon my
review of the file materials could very easily have happened. The amount of the verdict
is obviously unknown but in reviewing the documents, at some point in time, the fear of
an award of punitive damages was very real. All of this stems from the allegations found
in the Complaint which involve not only Mrs. Harby but thousands of other patients of Big
Sky. Throughout the handling of this case, counsel was required to make sure that in
defending Big Sky, the defense was proactive but at the same time taking into consideration
any weaknesses that Big Sky may have had, had this case gone to trial in Butte, Montana.
Ms. Stone by way of her Declaration states that it is her opinion a portion of the time and
fees shown in the statements is redundant and excessive requiring a downward adjustment
in the fee claim. In my review of the file materials, ] cannot agree with that conclusion.
The file materials reflect that a great deal of time was spent in the defense of Big Sky in
analyzing issues such as whether or not Dr. Cole was an agent/employee of Big Sky and if
Gerry Fagan
January 7, 2020
Page 16

so, the effect that would have on the defense of the case as well as legal issues concerning
loss of chance damages, experts, venue and standard of care. As for case strategy and
research, every case requires a great deal of time in respect to how the defense will be
presented and in this case, with the expert witnesses that had been consulted and retained,
there was definitely need for a great deal of time in which to decide how to defend the case,
all of which was shared with Big Sky directly through Dr. Popovich. I do not agree with
Ms. Stone’s conclusion that the amounts reflected in the billing sheets for this type of work
exceeds that “typically incurred in similar matters in which no novel issues are presented,
no motion practice is engaged in, and no trial takes place.” Instead, after reviewing the
Crowley Fleck files, it is my opinion that the time spent was reasonable and necessary and
accurately reflects the amount and character of services and time rendered in the defense
of Big Sky which was eventually dismissed from the litigation with prejudice without
having to pay anything.

Labor, Time and Trouble Involved

The Crowley Fleck firm began work on this case in December of 2017 and concluded with
the dismissal with prejudice of its client from the litigation in March of 2018. The Court,
by way of its initial Scheduling Order, set trial in the case for November 26, 2018. All
discovery was to be completed by May 4, 2018 with expert witnesses to be identified in
the early months of 2018. Plaintiffs identified their expert witnesses and shortly after the
case settled, Big Sky would have had to identify and disclose its expert witnesses. All of
the work in preparation for that disclosure had been completed and was necessary.

It is my opinion that the time involved in the defense of Big Sky was reasonable as reported
in the billing statements of Crowley Fleck and there was certainly “trouble” involved in
this case in the defense of the litigation on its merits as well as some of the initial issues
concerning exactly who was Crowley Fleck’s client and who they could report to and rely
upon in obtaining documentation and eventually defending the case. Although nine
depositions were completed and no dispositive motions were filed, this does not in any way
suggest that the labor, time and trouble involved in this case was anything other than what
is reflected in the Crowley Fleck billing records. A great deal of work was performed by
the attorneys of Crowley Fleck in preparation of expert witness disclosures as well as
determining the facts of the case. What was unique in this lawsuit was once again, the
allegations concerning the medical equipment utilized by Big Sky over a number of years
and the problems that were associated with its use and the manner in which the equipment
was used (i.¢., positioning of patients).
Gerry Fagan
January 7, 2020
Page 17

Character and Importance of the Litigation

I must respectfully disagree with Ms. Stone’s Declaration in which she states that the
character of the underlying litigation was “a relatively straightforward professional
negligence claim, and a straightforward loss of consortium claim.” Not much time was
spent dealing with the loss of consortium claim but instead the time was spent with what I
consider to be a unique and complicated medical malpractice claim. It is not in every
medical malpractice case that a medical expert with a physics background like Dr. Jon
Erickson is retained as an expert witness. Dr. Erickson was Board Certified by the
American College of Radiology in Diagnostic Radiologic Physics and Nuclear Medical
Physics. Dr. Erickson was retained in May of 2017 and provided with imaging from Big
Sky for review as well as documents from Big Sky concerning Quality Control and of
course documentation related to the investigation by the American College Radiology
which occurred in approximately 2013. As with most of the expert witness consulted or
retained by Crowley Fleck, the file material reveals extensive communications with the
expert witnesses including transcripts of conversations between counsel and expert
witnesses, all of which was going to be utilized when disclosing expert witnesses and their
reports. It is my opinion that the time spent as reflected in the billing records of Crowley
Fleck in regard to consulting and retaining and working with expert witnesses was
reasonable and necessary in light of the character and importance of defending Big Sky. I
would not know how to reduce the amount of time reflected in the billing statements of
Crowley Fleck for work devoted to expert witnesses and as I stated previously, I do not
agree with the suggestion that it is unnecessary and inappropriate to attend meetings with
expert witnesses outside the State of Montana. It is my experience that Montana
practitioners who handle medical malpractice cases prefer to meet face-to-face with expert
witnesses.

Amount of Money or Value of Property Affected

I am not sure what the total amount of damages that would have been sought in this case
would have been but I do know from experience that medical malpractice cases are not
prosecuted unless there are significant damages to be recovered. Documents reflect that
plaintiffs were seeking $204,000 in medial expenses along with other miscellaneous
special damages as well as non-economic damages. In medical malpractice cases in
Montana, the constitutionality of the cap on non-economic damages is an issue that is
always discussed but at this point in time it is my opinion that neither counsel for plaintiffs
or defendants know whether or not the Montana Supreme Court will conclude that the cap
is constitutional. In many medical malpractice cases, non-economic damages claimed
exceed the statutory cap and in fact in many of those cases, they are settled in excess of the
statutory cap. In any event, the amount of money at issue in this case was significant and
Gerry Fagan
January 7, 2020
Page 18

as the case developed, there may have been an increase in the amount of damages and also
in respect to the category of damages claimed (i.e., punitive damages).

Professional Skill and Experience Called For

As I have repeatedly stated, I must respectfully disagree with any suggestion that this
litigation involved a straightforward medical malpractice claim and did not present any
unique litigation issues that required the skill and experience of those attorneys that handle
these type of cases on a routine basis. Instead, not every trial attorney in Montana is
equipped to defend a case such as this one brought by the Harbys. In my experience there
are a few attorneys in Montana that specialize in the defense of medical malpractice cases
and Crowley Fleck is one of those firms. As I reviewed the case file materials, it was
rather easy to conclude that this case, like most cases, involve unique issues requiring time
spent researching and analyzing them by those attorneys experienced in the defense of
medical malpractice cases. It is my opinion that Crowley Fleck had the professional skill
and experience required in order to defend Big Sky.

Attorney Character and Standing

There is no dispute concerning the character or standing of any of the attorneys or
employees of Crowley Fleck that worked on this case. I have had legal dealings with both
Ms. Laslovich and Mr. Oliveira and consistent with Ms. Stone’s Declaration, there is no
basis to question the standing of these attorneys in the legal profession as they are
competent, experienced and knowledgeable attorneys.

Results Secured

The result achieved by Crowley Fleck is somewhat unique. Without the filing of a
dispositive motion for summary judgment on behalf of Big Sky, experienced trial counsel
for the Harbys was willing to dismiss Big Sky with prejudice without the payment of any
money to the Harbys. In reviewing the case materials as well as discussing this case with
Ms. Laslovich it is my opinion that the work performed in preparing the defense of Big
Sky led to the decision of Plaintiffs’ counsel to voluntarily dismiss Big Sky from the
litigation with prejudice and not even attempt to obtain any compensation in exchange for
the dismissal. The result achieved on behalf of Big Sky was outstanding and could not
have been any better. However, to obtain that favorable result, the time and effort spent
by Crowley Fleck in defending Big Sky was necessary and provided the basis as to why
the dismissal was achieved.
Gerry Fagan
January 7, 2020
Page 19

In summary, it is my opinion that the amount of attorney fees and expenses incurred by the
Crowley Fleck firm in the defense of Big Sky were reasonable and necessary. In
reviewing the billings records, obviously there are some entries in which multiple
attorneys/paralegals may have worked on the case, on the same day, on same or different
issues. To suggest that when work was performed in this fashion it was excessive and
redundant, one would have to have some significant factual basis to support that claim. I
did not find any significant factual basis to make that type of conclusion. Instead, the
Crowley Fleck files revealed that the work billed for was actually done and the detail in
preparing the bills was exceptional so that upon review, if there was any question
concerning the amount billed, those who would be reviewing the bills would be able to
make that determination. I could find no evidence that there was any attempt to overbill
for work performed in this matter and when I discussed that issue with Mr. Westgate, he
confirmed that at no time did he have any concern that this case was being handled
inappropriately. Mr. Westgate is fully aware that there are some situations where
excessive and unnecessary legal work is performed and when he has seen that in the past,
he explained to me that he brings those concerns directly to the attorneys involved. In this
case, however, he never once had any concern of that type and was fully confident that the
work performed was reasonable, necessary and not excessive or redundant. The best an
attorney can do in reporting time is to be as accurate as possible. In reviewing the Crowley
Fleck billing records, the detail of information was more than adequate to fully understand
what work was being performed and after reviewing the files, why the work was being
performed. Crowley Fleck had procedures in place so that when time was spent working
on the file, it was reported as accurately as possible. Full and complete explanations are
found in the billing records for work performed. One example of the type of detail that
was provided in the billing records to support the time spent is the entry of December 13,
2017 by Mr. Oliveira in which he reported spending 2.30 hours traveling from Missoula to
Helena after the deposition of Mrs. Harby. Typically, that drive does not take that long
but Mr. Oliveira reported in the billing record that it was due to “a snowstorm”. Also, in
reviewing the billing records, I noted that on some occasions time entries for some of the
attorneys indicating what work was being performed was not even billed. For example,
on January 29, 2018, Ms. Lasovich reported having a telephone conference with Mr.
Westgate regarding expert reviews and that she had spent .70 hours doing so. However,
in the billing record, the amount reported to be billed was “$0.00”. (P-001363). On that
same date, Mr. Oliveira reported .70 hours spent with a conference with expert witness Dr.
Shaw and discussing her review of the mammograms. However, Mr. Oliveira did not bill
any of that time. There are other entries of this type which suggests to me that Crowley
Fleck was aware of the billing requirements and did not in any way attempt to overbill for
work performed in this matter. I cannot agree that there is any significant evidence of
excessive or redundant billing by members of the Crowley Fleck firm.
Gerry Fagan
January 7, 2020
Page 20

In Defendant’s Response to Motion For Fee Award (Doc. 64) as well as the Declaration of
Hannah Stone, Esq. (Doc. 64-1), there is a list by categories of certain work performed by
Crowley Fleck, the total number of hours that relate to each category and the total amount
of fees charged. I have not personally gone through the billing records of Crowley Fleck
to determine whether or not the categories are appropriate and the amount of hours and
fees are accurate. However, in reviewing the categories along with the total hours and
fees identified and comparing them with the Crowley Fleck files and my understanding of
how the case was defended, I do not believe that any of the categories reflect excessive
hours or fees. Throughout the handling of this case, time was spent reviewing medical
records and perhaps more importantly, documents found within the 18 banker boxes
reflected in Exhibit 1 and preparing those records for review by expert witnesses and
analyzing the issues involved in the case and very importantly, discussing how the case
would be defended. Communications with counsel for Dr. Cole took place and were
necessary as well as communications for counsel for the Harbys. Those entries are
obviously reasonable and necessary.

One of the categories included reporting to Big Sky’s insurance carrier. It is my opinion
that the time spent reporting to the insurance carrier was reasonable and necessary and
more importantly, from my review of the file materials, all of this information was shared
with Big Sky. When initially taking on the task to review the reasonableness and necessity
of attorney fees in this case, one of my concerns was whether or not Big Sky should be
obligated to pay for “communications” or what are typically referred to as status reports
with the insurance carrier for Big Sky. However, as I reviewed the file, it became clear to
me that these communications with the insurance carrier were shared with Big Sky and
provided Big Sky with the same information necessary for it to evaluate the case and be
properly defended. Status reports were copied to Big Sky (i.e., Exhibit 7) and depositions
and other discovery materials were submitted to Big Sky for its review as well. (Exhibit
6). Crowley Fleck early on in the litigation provided by hand-delivery its February 9,
2017 engagement letter to Big Sky advising of the terms of its representation of the
company including setting forth the hourly rates that were going to be charged by Crowley
Fleck and what work was going to be performed. (Exhibit 5). Throughout the handling
of the case, decisions concerning the strategy to be employed in the defense of the case
were shared with Big Sky and in all cases it appears to me that Big Sky consented and
agreed with the defense strategy which included the utilization, employment, retention and
disclosure of expert witnesses. Therefore, I am of the opinion that the communications
between Crowley Fleck and Big Sky’s insurance carrier as well as with others were
reasonable and necessary and should not be deducted from the amount of attorney fees
claimed in this matter.
Gerry Fagan
January 7, 2020
Page 21

As for experts, this category indicates that there were 232.7 hours spent with experts for a
total of $50,941. Based upon my review of the number of expert witnesses consulted in
this case from the beginning of the litigation until it was dismissed with prejudice and the
time spent preparing expert witnesses for ultimate disclosure, the amounts reflected in the
billing sheets were reasonable and necessary.

Finally, in regard to both written discovery and the taking of depositions, the hours that are
reflected in the billing sheets appear to be accurate in respect to time actually spent in
regard to discovery issues and I do not find that a total of nearly $85,000 spent in respect
to discovery in this case is unreasonable. Medical malpractice cases require a fair amount
of discovery and especially when as in this case, the medical malpractice claims directed
against Big Sky were unique and much different than in other cases and different than the
claims being made against its co-defendant Dr. Cole. Depositions take time to prepare for
and in a medical malpractice claim, additional time seems to always be necessary.

It is my opinion, based upon all of the materials available to me and taking into
consideration the P/ath nonexclusive factors as well as the other safeguards in place in this
case involving the insurance carrier’s ability to review and question attorney fees and costs,
the amount of attorney fees and costs requested by Capitol Specialty Insurance Corporation
which I understand have been paid in full on behalf of Big Sky are reasonable and
necessary. I respectfully disagree with a conclusion that the attorney fees and costs should
be reduced to the amount billed by the Browning law firm in respect to the defense of Dr.
Cole. I have not had the opportunity to review the timesheets and billing invoices for the
Browning law firm or their file materials but to conclude that those amounts establish a
reasonable and necessary attorney fees and costs amount appears to me to be unsupported
by the documents which I reviewed which included the Crowley Fleck files and
information which I received from those involved in the handling of the litigation. The
result which was achieved in this case was excellent and therefore Big Sky avoided having
to pay any additional money in regard to settlement or a verdict/judgment that may have
been reached or rendered in this case. In reviewing the billing documents of Crowley
Fleck, I am of the opinion that the time reported was actually spent by the timekeepers
identified in the billing invoices and I cannot state that any of the time spent was
unnecessary, redundant or duplicative to the extent that it should be reduced.

\

Sincerely yours,
%,

WSs>
Calvin J. Stacey
CJsitel
 
 

 
 

FCRm QUALITY CONTROL
CNR/ PHANTOM (WEEKLY)
MAINT ENANCE/ CORRECTIVE ACTION LOG
PRINTER (WEEKLY)
MONITORS (WEEKLY)
DPAILY/WEEKLY CHECKLIST
MONTHLY/QUARTERLY/SEMIANNUAL CHECKLIST
VISUAL CHECKLIST (MONTHLY)
REPEAT ANALYSIS (QUARTERLY)
COMPRESSION (SEMI-ANNUAL)

IP FOG (SEMI-ANNUAL)
PHYSICIST REVIEW (YEARLY)

ACR DOCUMENTS

MQSA DOCUMENTS: ie

    

 
UZ/US/ZULY LLILZAM PAR GUO 16% von HLGH CUUNTKY LUNG WJ ULVUL/UUUS

WRITTEN CONSENT
=
THE OPE (OMMITTEER
- oF

BIG SKY DIAGNOSTIC IMAGING, LLC.

The undersigned, being the Operating Committee of BIG SKY DIAGNOSTIC
IMAGING, LLC, a Montana limited liability company (the "Company"), do hereby waive all
notices, statutory and otherwise, and do hereby act by this Written Consent to adopt, approve,
consent to and ratify the following resolutions and do hereby consent to the taking of the actions
hercin set forth. Capitalized terms used but not defined in this Written Consent shall have the
meanings given to them in the Operating Agreement of the Company, dated as of March 15,
2006 (the “Operating Agreement”),

1s Appointment of Dr. Kei onovich as Special Litigation Contact

WHEREAS, at a meeting of the Members of the Company held on , the
Members duly elected the following individuals pursuant to section 7,2 of the Company's
Operating Agreement to serve as the Operating Committee of the Company (collectively, the
“Operating Committee”):

Raymond Keufman, M.D.;

Gayle Sacry, M.D. (as the appointed representative of Whitehall Medical Clinic);
Keith Popovich, M.D,; and

Jesse A. Cole, M.D.

WHEREAS, the Operating Committee has authority to handle the management and
affairs of the Company except for those matters which are reserved for the Members, and may
delegate duties to certain Operating Managers;

WHEREAS, the Company is currently engaged in certain litigation related to a claim of
alleged medical malpractice by Member Jesse A. Cole, M.D, and the Company captioned
Patricia Harby and Greg Harby v. Jesse Cole, M.D., Big Sky Diagnostic Imaging, LLC and Doss
1-5 in Montana’s Sccond Judicial District Court, Butte-Silverbow County (“Harby v. Cole”);

WHEREAS, Jesse A. Cole, M.D, has retained J. Danie} Hoven of Browning, Kaleczyc,
Berry & Hoven, P,C, to represent Dr. Cole’s personal interests in the Harby v. Cole litigation;

EXHIBIT

Lae
VESUS/AZULT LitlZaAmM FAA 4U0 (8Z 9900 * MIGH CUUNTKY LUNG

1 OQ0Z/U0U3

WHEREAS, the Company wishes to engage the services of the law firm Crowley Fleck
PLLP to defend the claim of alleged medical malpractice and protect (ke Corapany’s interests in
connection with the Harby v. Cole matter;

WHEREAS, the Operating Committce has authority to retain attorneys and wishes to
delegate this authority to a single individual for purposes of coordination and efficiency;

WHEREAS, the Operating Commilles agrees that Keith Popovich, M.D, is the
appropriate person to have the sole responsibility to represent the Compuny with regards to the
Harby v. Cole matter (the “Special Litigation Contact");

NOW THEREFORE, BE IT RESOLVED, the Operating Committee designates Keith
Popovich, M.D. as the Special Litigation Contact in connaction with the Harby v. Cole matter.
The Operating Committee and any persons acting as Operating Managers acknowledge that they
are delegating their assigned responsibility to engage counsel and cede sole responsibility of
communicating with Crowley Fleck PLLP and any other attomeys on the Harby v. Cole matter to
the Special Litigation Contact and shall have no further authority or rights with respect to the
duties delcgated by the Operating Committee to the Special Litigation Contact.

RESOLVED FURTHER, that Iessc A; Cole, M.D. shall not be entitled to information
provided by the Company's counsel, Crowley Fleck PLLP, to the Special Litigation Contact in
connection with Crowley Fleck PLLP’s representation of the Company’s interests in the Harby v.
Cole matter.

RESOLVED FURTHER, that pursuant lo Section 7.2(£) of the Operating Agreement,
Jesse A. Cole, M.D. shall not be entiticd to vote in his capacity as an Operating Committee
Member or an Operating Manager (if applicable) with respect to any action taken by the
Company in connection with the Harby v, Cole matter due to the differing interests of the
Company and Jesse A. Cole, M.D, in connevtion with the Harby v. Cole litigation.

2. General Authorization,

RESOLVED, that, except as expressly limited herein, cach of the Operating Committee,
and the Special Litigation Contact is hereby authorized and cmpowered to do all such acts and
things and to execute and deliver or file all instrumenits, certificates, and documents as he, she or
it shall deom necessary, advisable, or apprapriate in order to carry out the intent and accomplish
the purposes of the foregoing resolutions, such acts or things or the execution of such instcument,
certificate or document ta be conclusive evidence thal such person deemed the samc to be
necessary, udvisable or appropriate; and

RESOLVED FURTHER, that any and all actions taken prior (o the date of these
resolutions which would have been authorized by these resolutions but for the fact that such
actions were taken prior to the date of these resolutions be, and hereby are, authorized, ratified,
confirmed, adopted, and approved in al] respects as the acts and deeds of the Company.

BSDI Written Consent Appointing Special Litigation Contact- 2 of 3
wmr ver eve Lead ofA *VU £0 VuYvU

Hla GWUNLNY LUNG Kj 0003/0003

This action by Written Consent may be executed in counterparis, each of which ghall be
deemed an original, and all of which together shall be deemed to be one and the same document.
Delivery of an originally executed signature page or pages hereto, a counterpart signature page,
or a photocopy thercof transmitted by facsimile transmission or other electronic transmission,

shall be as effective as delivery of a manuall

Consent.

y signed counterpart of this Action by Written

IN WITNESS WHEREOF, the undersigned have executed this Wrilten Consent on the

date appearing opposite his or her name:

Dated: O9/ FEB. 2017

Dated: 2017

Dated: 2 bh.

Dated: is 20

 

4

   
 

 

Keith Popovich, M{(DjOperdling Committee,

Li /

Gayle Sacry, ee Operating Committee

Y

 

 

 

‘Do Operating Committee

Raymond cues

Jesse A. Cole, M,D., Member, Operating
Committee

 

ASD! Written Consent Appointing Spacing Litigntion Cantuel. 3 of 3
/2017 MON 13:21 FAX 406 287 3014 WHITEHALL MEDICAL wy uuu

02/03/2017 18:85 4867236144 RAYSCAN PAGE 84/84
vZ/US/2U1T 1:19AM FAX 406 782 3566 RIGH COUNTRY LUNG (0003/0003

This action by Written Consent may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to be one and the same document.
Delivery of an originally cxecuted signature page or pages hereto, a counterpart signature page,
of 4 photocopy thercof transmitted by facsimile transmission or other electronic transmission,
shall be as effective as delivery ofa manually signed counterpart of this Action by Written
Consent. ,

IN WITNESS WHEREOF, the undersigned have executed this Wrilten Consent on the
date appearing opposite his or her name:

pated: O0/ FEA 2017
Dated: ZG 2017 Lttexiéer A, Ct) 97

Gayla Sacry, M.D., Operating Committee Wa

 

Dated: , 2037

 

 

Raymond Kaufman, M.D., Operating Committee

Dated: , 2017

 

 

Jesse A. Cole, M.D., Member, Operating
Committee

HNO! Written Consent Appolaung Sposial L,dyution Contucls J of 3
02/03/2017 10:01AM FAX 406 782 3586 HIGH CUUNTKY LUNG Ww uUUas uuu

This action by Written Consent may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to be one and the same document.
Delivery of an originally executed signature page or pages hereto, a counterpart signature page,
or a photocopy thercof transmitted by facsimile transmission or other electronic transmission,
shall be as effective as delivery of a manually signed counterpart of this Action by Written
Consent,

IN WITNESS WHEREOF, the undersigned have executed this Written Consent on the
date appearing opposite his or her name:

Dated: , 2017

 

 

Keith Popovich, M.D., Operating Commitlec,

 

Dated: 2017 , .
Gayle Sacry, M.D., Operating Committee

Dated: , 2017 LO)
Ne fman, erating { Committee

LV

he A. Lt a ‘D., Membcr, Operating”
Cofnmittes

f

   
 

DSD! Written Consent Appointing Special Litigation Contacte 3 of 3
CROWLEY j|FLEC Kau Christopher K. Oliveira
; zvs 900 N. Last Chance Gulch, Suite 200

PA). Box 797

Helena, MT 59624-0797

406.457.2018 direct line

406.449.5149 facsimile

coliveira@crowleyfleck.com

February 9, 2017

Via Hand Delivery

Keith Popovich, M.D. CONFIDENTIAL

Big Sky Diagnostic & Imaging PROTECTED BY THE ATTORNEY-CLIENT

401 S. Alabama PRIVILEGE AND WORK-PRODUCT DOCTRINE
Butte, MT 59701

RE: Patricia and Greg Harby v. Big Sky Diagnostic Imaging, LLC, et al.
Claim No.: 182183/Cap File No.: XXX-XX-XXXX
Our File No.: 019182-000019

Dear Dr. Popovich

This letter will confirm that CapSpecialty Insurance (“CapSpecialty”) has retained

CROWLEY FLECK PLLP (the “Firm”) to represent Big Sky Diagnostic Imaging, LLC (“BSDI”)
in the matter of Patricia and Greg Harby v. Jesse Cole, M.D.; Big Sky Diagnostic Imaging, LLC;
and John Does 1-5, Cause No. DV-16-328, Montana Second Judicial District Court, Butte-Silver
Bow County (referred to as “the Matter”). To comply with provisions of the Montana Rules of
Professional Conduct, we want to summarize the nature and scope of our engagement and the
fees and expenses that CapSpecialty will be paying under the terms of the insurance policy.

First, although CapSpecialty selected this Firm to represent BSDI, the Firm will not provide any
legal analysis or advice to BSDI with respect to insurance coverage related to the applicable
insurance policies, or any insurance dispute which may arise in this Matter between BSDI and
CapSpecialty.

Second, the Firm represents BSDI. The Firm does not represent individual members of BSDI.
Jesse Cole, M.D., is amember of BSDI and the current Medical Director of BSDI. Dr. Cole is
also individually named in the Matter. We understand that Dr. Cole is represented by his own
legal counsel in this Matter. The Firm understands Dr. Keith Popovich (“BSDI Representative”)

EXHIBIT

BILLINGS BISMARCK BOZEMAN BUTTE CASPER CHEYENNE HELENA KALISPELL M1 = S ;

Vl i= y Cc
Keith Popovich, M.D.
Engagement Letter
Harby matter
February 9, 2017
Page 2 of 4

have been authorized by BSDI to be BSDI’s contact representative(s) for this Matter. In order to
avoid conflicts of interest that could arise due to the fact that Dr. Cole is a principal of BDSI and
also a separately named defendant in the Matter, the Firm will communicate with BSDI through
the BSDI Representatives, rather than through Dr. Cole. BSDI and Dr. Cole hereby authorize
the Firm to take direction from BSDI regarding the Matter and to pass our communications to
BSDI regarding the Matter through the BSDI Representative.

Third, while the insurance company selected this Firm to represent BSDI and will be paying our
fees and expenses after BSDI meets its retention of $2,500. BSDI is our client in this Matter,
and the insurance company is not. Should any conflict arise between BSDI and the insurance
company, however, we cannot represent either in relation to that conflict (including but not
limited to insurance issues discussed above). We will use our professional skills and
independent judgment to represent BSDI interests in this Matter. We will keep BSDI and the
insurance company informed of all important developments during the course of our
representation and we will provide our opinions, evaluations, and recommendations when
appropriate or requested. We invite and will ask for direction and assistance when necessary and
appropriate. Should BSDI have any questions or concerns at any time, please do not hesitate to
call, write, or make an appointment to come into the office for a visit.

] will be responsible for the representation of BSDI in this Matter along with my law partner

Jill Laslovich and associate lawyer Carina Wilmot. From time to time, another attorney or legal
assistant in the Firm may assist in the representation. Our Firm agreed to a rate of $240 per hour
for partners, $195 per hour for associates and $100 for paralegals in this Matter. In addition to
the time of the attorneys, legal assistants or paralegals working on this Matter, our statements
will also detail those necessary expenses incurred and paid in the course of the representation.
Typical expenses include court costs, fees of investigators, court reporters, and expert witnesses,
copying charges, and travel costs. On a monthly basis we will send an itemized statement to
CapSpecialty detailing the time we have devoted to the representation and describing the work
we have done. CapSpecialty will review the statement and make any adjustments per their
billing guidelines and will notify us of those adjustments. BSDI will then be invoiced for
approved fees and expenses up to its retention amount.

Both BSDI and CapSpecialty have the right to terminate our representation in this Matter by
notifying us in writing of the intention to do so. Similarly, upon written notice to BSDI we may
withdraw from representing BSDI should circumstances arise which require or justify our
withdrawal. We may do so either with BSDI consent or by leave of the court. Should our
representation be terminated or should we withdraw from the representation, we will use our best
efforts to arrange for the orderly transition of the Matter to another attorney.
   
 

Keith Popovich, M.D.
Engagement Letter
Harby matter
February 9, 2017
Page 3 of 4

As we are sure BSDI realizes, attorneys cannot promise a result or guarantee an outcome, no
matter how skilled or resourceful the attorney. Nor can we make any reasonably accurate
prediction so early in a matter about how much our representation will likely cost the insurance
company because there are just too many variables, many of which we do not control.

As mentioned above, this letter is intended as a summary of the terms under which the insurance
company has retained this firm to represent BSDI. It is necessarily general because it is
impossible to anticipate all of the circumstances that could affect some detail, large or small,

of our representation in this Matter. For that reason, we always invite BSDI’s questions. We
look forward to working closely with BSDI toward a successful conclusion of this Matter.

On page 4 below is a signature line for BSDI accepting this engagement. There is also a
signature line for Dr. Cole to sign. After you sign and Dr. Cole sign, please return the original to
me in the attached self-addressed, postage pre-paid envelope. | will then mail you a copy of the
engagement letter for BSDI’s file.

Sincerely,

CROWLEY FLECK PLLP

cc: Harland Westgate, Cap Speciality Insurance (via e-mail only)
Keith Popovich, M.D.
Engagement Letter
Harby matter
February 9, 2017
Page 4 of 4

The undersigned hereby consent and agree to the scope, terms and conditions of the engagement
of Crowley Fleck PLLP in this Matter as described in this engagement letter.

Big Sky Diagnostic Imaging, LLC
Lita bts M6 & oth dL) ay ELLE
Lier4 b Lf vA

By: ¢£ a r fopoyicfh
Its: REPRESENTATIVE

And by: FEB 15 2077 ;

“OWL py
’ 7 FLECK buy p
Jessé@6le, M.D., Member and Medical Director Te

if
uw
CROWLEY | ELEC K me Christopher K. Oliveira
ATTORNEYS 900 N. Last Chance Gulch, Suite 200

P.O, Box 797

Helena, MT 59624-0797

406.457.2018 direct line

406.449.5149 facsimile

coliveira@crowleyfleck.com

January 2, 2018

Via FedEx

Keith Popovich, M.D. CONFIDENTIAL

High Country Lung & Sleep Disorders Clinic PROTECTED BY THE ATTORNEY-CLIENT

505 W. Park St., Suite A PRIVILEGE AND WORK-PRODUCT DOCTRINE

Butte, MT 59701

RE: _ Patricia and Greg Harby v. Big Sky Diagnostic Imaging, LLC, et al.
Our File No.: 019182-000019

Dear Dr. Popovich,

Enclosed with this letter please find a binder with the following depositions (and exhibits) which
have been taken in this case:

Pamela Winstone; and
Heather Harby-Kelly.

1. Michelle Proper, M.D.;

2. Kristen Janczewski, M.D.;
3. Patrick Beatty, M.D.;

4, Sue Burton, CMN;

5. Paul Siddoway, M.D.;

6. Greg Harby;

7. Patricia Harby;

8.

9.

If you have any questions please don’t hesitate call.

Sincerely,

CROWLEY. FAECK PLLP

  
 

Gisrocher K. EXHIBIT

Enclosures ; 6

BILLINGS BISMARCK BOZEMAN BUTTE CASPER CHEYENNE HELENA KALISPELL TON

GRO WtEY FEE €CK ;, €& OM
Christopher K. Oliveira

900 N. Last Chance Gulch, Suite 200
P.O. Box 797

Helena, MT 59624

406.457.2018 direct dial
406.449.5149 facsimile
coliveira@crowleyfleck.com

CROWLEY! FLEC Kus

 

Jill Laslovich

900 N. Last Chance Gulch, Suite 200
P.O. Box 797

Helena, MT 59624

406.457.2036 direct line
406.449.5149 facsimile
jlaslovich@crowleyfleck.com

 

November 22, 2017

Via E-Mail Only CONFIDENTIAL
Harland Westgate ATTORNEY-WORK PRODUCT AND
Senior Litigation Specialist ATTORNEY-CLIENT PRIVILEGE

CapSpecialty Insurance

1401 Wilson Blvd., Suite 700
Arlington, VA 22209
hwestgate@capspecialty.com

CASE NAME: Patricia and Greg Harby V. Jesse Cole, M.D., Big Sky Diagnostic
Imaging, LLC & Does 1-5

INSURED: Big Sky Diagnostic Imaging, LLC

PRMS FILE NO: = XXX-XX-XXXX

VENUE: Montana Second Judicial District Court, Butte-Silver Bow County

TRIAL DATE: Monday, November 26, 2018

Dear Harland,

We are writing to provide a status report on the Patricia and Greg Harby matter. For a
detailed factual background on this matter, please refer to previous case reports. We have made
extensive progress since our April and July reports. Specifically, we have met with expert
consultants in various medical and scientific subspecialties relevant to BSDI’s defense; taken
numerous depositions of fact witnesses; continued to identify additional witnesses for deposition;
analyzed discovery responses and document production from Plaintiffs and Dr. Cole; responded
to multiple written discovery requests from Plaintiffs; continued to analyze voluminous internal
records provided to us by BSDI, including preparing chronological summaries of the medical
records, ACR records, and discovery responses received to date; and identified additional factual
issues which could impact the case. Additionally, we met with Plaintiffs’ counsel Milt
Datsopoulos to discuss the prospect of early resolution. This report summarizes the tasks

BILLINGS BISMARCK BOZEMAN BUTTE CASPER CHEYENNE HELENA KALISPELL MISSOULA

Ee f & 1 e | ( oO

 
Harland Westgate

Patricia and Greg Harby v. BSDI, et. al.
November 22, 2017

Page 26 of 26

we will continue to email updates as defense costs arise which are not anticipated or exceed
estimates. Please do not hesitate to contact us for more information.

Please call any time if you have any questions or concerns.

Sincerely,

  

_ Looorolo

Christopher K. Oliveira Laslovich
Enclosures sent via ShareFile link

c (enc.): Keith Popovich, M.D.
Christopher K. Oliveira
CROWLEY FLECK PLLP
Conversation Notes

CONVERSATION WITH: Cf. ZtICK

TELEPHONE NUMBER: lea-77!/ Uo?

FILE NAME: Lirreby FILE NO.: {7 YEE HOG

TELEPHONE CONFERENCE: IN-PERSON CONFERENCE:
DATE: oe, Se yf ZOLT TIME: 5°43 AMPM LENGTH: il
ange

SUBJECT MATTER:

May sit ated fia lopyp stile] py btlh lopotit

Lisulade ve. — Enefl4 (w/o speupcs \ Aires d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT

: 6 Page of
Pe

 

Christopher K. Oliveira
CROWLEY FLECK PLLP
Conversation Notes

conversation wit: A Lad Chinbeal aa Z Garg kal ste1a

TELEPHONE NUMBER:
FILENAME: /7 Fy buy FILENO.: /9-/82Z ~O0COIGF

TELEPHONE CONFERENCE: ___ IN-PERSON CONFERENCE: Mite Jt Mity cad

DATE: SLisfe0l7 TIME: [ile ANPPM LENGTH: —-©

 

 

 

 

SUBJECT MATTER:
Tl lowhuth, ~~  Cantewente Liem CEC
(2 a ate Sirtté Mediz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
 

 

 

 

EXHIBIT
3
peat

Page sof

   

 

 
. necting w[ DF Chanubo

- Mod. Prrectov

mw ar ton (0?

aAh ~ Bute
CKO
LL

_eepasnlctities 3 Peg? oerer

aes ALAUAM EL !

-A wee Meucl Wycec-
>. Ae ahufanww Wrens hel Ke
—= Crnen Lie KEW yoo -

{
\

L li etnsece WruA.-

 

Seonned / |
